Citation Nr: 0731994	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 15, 
2000, for the granting of service connection for 
incapacitating polyarthralgias of multiple joints with a 
positive rheumatoid factor.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from October 1981 
to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision granted service connection 
for polyarthralgias of multiple joints and assigned a 100 
percent disability evaluation for this disability.  An 
effective date of December 15, 2000, was assigned.  The 
veteran was notified of this decision and she has appealed 
the assignment of the effective date claiming that the 
effective date of the award should be the date she originally 
filed her claim in the 1980s.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran has appealed the RO's decision 
that concluded that the effective date for the establishment 
of service connection for polyarthralgias of multiple joints 
should be December 15, 2000.  The veteran has claimed that 
the effective date for service connection should be the date 
in which she originally applied for VA compensation benefits.  
That date would be January 14, 1982.  The RO has denied the 
veteran's claim and she has appealed to the Board for review.

A review of the claims folder indicates that the veteran has 
never been properly informed of how the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006), applies to her 
claim.  That is, the veteran was not provided with VCAA 
information prior to the establishment of service connection 
and she has not been given any VCAA-type information during 
the course of her appeal.  That is, she has not been told 
what the evidence must show to support her claim for an 
earlier effective date.  Because the RO has not informed the 
veteran of how to properly substantiate her claim for an 
earlier effective date, the VA has not met its burden in 
assisting the veteran with respect to this issue, and the 
claim must be returned so that this defect may be remedied.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b)(1) (2007), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPBCPREC 7-2004 and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), are fully complied with 
and satisfied as to the issue on appeal.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The AMC/RO should review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the 
RO/AMC should readjudicate the appellant's claims.  If the 
benefits sought on appeal remain denied, a supplemental 
statement of the case should be furnished to the appellant, 
and she should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required of the veteran until she is contacted by the RO.  
The purpose of this REMAND is to ensure due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



